J-A14041-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

B.I.D.,                                          IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellant

                       v.

A.M.,

                            Appellee                  No. 3591 EDA 2016


                Appeal from the Order Entered October 17, 2016
             In the Court of Common Pleas of Northampton County
                   Civil Division at No(s): C-48-CV-2015-5404


BEFORE: BENDER, P.J.E., BOWES and SHOGAN, JJ.

MEMORANDUM BY SHOGAN, J.:                       FILED SEPTEMBER 01, 2017

        B.I.D. (“Mother”) appeals pro se from the order entered October 17,

2016, denying her motion requesting permission to relocate from North

Catasauqua, Northampton County, Pennsylvania, to Greensboro, North

Carolina, with her minor daughter, S.A.M. (“Child”) (born in December of

2012). After careful review, we affirm.1

        Mother and A.M. (“Father”) are the biological parents of Child, and

were never married.         Mother lives in Northampton County, Pennsylvania,
____________________________________________


1
  A separate panel of this Court will address two appeals filed by Mother’s
prior counsel, Attorney Joseph P. Maher, from the trial court’s orders holding
him in contempt of court, and imposing two separate $500 fines for his
contempt (Docket Nos. 1851 EDA 2016 and 3829 EDA 2016 (consolidated)).
Also of note is the fact that Mother had other appeals previously pending.
The records in Mother’s and Attorney Maher’s appeals are inextricably
intertwined.
J-A14041-17


and Father lives in Springfield, Massachusetts. On November 19, 2015, the

trial court entered the first formal custody order between the parties,

awarding the parties shared legal custody, Mother primary physical custody,

and Father partial physical custody. Numerous temporary orders have been

entered since the first, each providing specific dates for Father’s periods of

partial custody.

       On April 18, 2016, Mother served Father with her notice of relocation.

On May 6, 2016, Father filed a counter-affidavit to Mother’s notice of

proposed relocation to North Carolina with Child, objecting to the proposed

move.2 On July 11, 2016, Father filed a counter-petition for modification of

the existing custody order.         On July 13, 2016, Mother filed her notice of

proposed relocation.

       The trial court held hearings on Mother’s relocation petition on July 13,

August 15, and August 19, 2016.                On October 17, 2016, the trial court

entered an order denying Mother’s petition for relocation.           The trial court

issued findings of fact in its October 17, 2016 opinion, the most relevant of

which we reproduce here:3



____________________________________________


2
 Mother’s notice of proposed relocation was not entered on the trial court’s
docket prior to the entry of Father’s response.
3
  We refer the reader to the October 17, 2016 opinion for the trial court’s full
findings of fact.



                                           -2-
J-A14041-17




                            FINDINGS OF FACT

     A. Background

     1. The parties are the biological parents of [Child].

     2. Mother resides in North Catasauqua, Northampton County,
     Pennsylvania.

     3. [Father] resides in Springfield, Hampden            County,
     Massachusetts, approximately four hours from Mother’s home by
     car.

     4. The parties met while vacationing in January 2011 in Las
     Vegas, Nevada and soon began a long-distance relationship.

     5. The parties saw each other regularly[,] with Father typically
     driving to Pennsylvania.

     6. Mother became pregnant with [Child][,] upon telling Father,
     Father was initially unhappy.

     7. Father came to accept Mother’s pregnancy and continued his
     relationship with Mother, visiting regularly.

     8. Father accompanied Mother to            some    of   her   doctor
     appointments during the pregnancy.

     9. During Mother’s pregnancy, Mother filed a PFA [petition for
     protection from abuse] against Father, but a permanent PFA
     [order] was not granted.

     10. Father attended [Child’s] birth and stayed in Pennsylvania
     for the first five days of [Child’s] life.

     11. Thereafter, [Child] remained with Mother, and Father visited
     approximately every two to four weeks, staying for three days at
     a time.

     12. Both parties cared for [Child].




                                    -3-
J-A14041-17


     13. Although Mother testified that she had to teach Father how
     to change diapers and feed and bathe [Child], we find Father
     credible when he testified that he already knew how to perform
     these types of tasks. Father testified that he had experience
     caring for young relatives and took a ten-week parenting class in
     Massachusetts.

     14. Father also helped care for [V.D.], Mother’s now eleven-
     year-old daughter from a previous marriage.

     15. On one or more occasions, Mother brought [Child] to
     Massachusetts so that Father’s family could spend time with
     [Child].

     16. In 2014, Mother sought to move to Massachusetts with
     [Child] and [V.D.] but ultimately did not relocate because a
     Lehigh County judge denied Mother’s request to relocate as it
     relate[d] to [V.D.].

          B. Relations between the parties after ending their
          relationship

     17. The parties ended their romantic relationship during the
     winter of 2015.

     18. Father continued to travel to Pennsylvania to see [Child],
     visiting multiple times per month.

     19. When Father visited Pennsylvania, he often stayed at
     Mother’s home.

     20. Mother sought to obtain a PFA [order] against Father in June
     2015, but this PFA [petition] was ultimately denied.

     21. Following this incident, Father stayed at Mother’s home
     twice, and on other occasions, Father was permitted to stay in a
     trailer located on Mother’s property.

     22. On one occasion, Mother asked Father if he could pick [Child]
     up later because Mother wanted to do an activity with [Child]
     and [V.D.] Father agreed, but Mother later refused to meet him
     nearby in Easton to lessen his travel time.




                                   -4-
J-A14041-17


     23. On November 19, 2015, the first formal custody order
     between the parties was entered by the Honorable Stephen G.
     Baratta.

     24. Judge Baratta’s Order provided specific dates for Father’s
     periods of partial custody, which mirror Father’s days off from
     work.

     25. Numerous temporary orders have been entered since the
     first, each providing specific dates for Father’s periods of partial
     custody.

     26. Since the first custody Order, Father has had visitation
     approximately every other week for a period of three days at a
     time.

     27. Father exercises or attempts to exercise every period of
     partial custody.

     28. Beginning in December 2015, Father began to exercise
     overnight visits with [Child], which took place at a motel close to
     Mother’s home.

     29. In March 2016, Father traveled to Mother’s home to take
     [Child] for his scheduled period of partial custody, and Mother
     would not allow [Child] to leave. Mother told Father that she
     was taking [Child] to a babysitter’s home, and consequently,
     Father returned to Massachusetts without having any custodial
     time with [Child].

     30. Pursuant to a subsequent Order also entered by Judge
     Baratta and dated April 18, 2016, Father may exercise his
     visitation in Massachusetts.

     31. On Father’s Day 2016, Mother offered to drive [Child] to
     Father in Massachusetts. Mother testified that when she was
     about one hour from Father’s home, he told her that he had
     other plans and was not be [sic] available to see [Child]. Father
     testified that it was Mother who cancelled the visit and that he
     was available to see [Child]. We resolve credibility in favor of
     Father regarding this incident.

     32. At the Non-Jury Trial, Mother admitted that on Father’s Day
     2016, she, instead, drove to Mohegan Sun, a casino resort

                                    -5-
J-A14041-17


     approximately one hour from Father’s home.         With her were
     [Child] and [V.D.]

     33. On another occasion, Mother told Father that she was
     bringing [Child] to Father in Massachusetts but never arrived.

     34. Mother routinely does not allow Father to pick [Child] up
     from daycare, and Mother listed [Child’s] emergency contact as
     Joseph Maher, Esquire (“Attorney Maher”), Mother’s former
     attorney and [V.D.’s] godfather as of approximately six months
     ago.

     35. Mother sends Father texts containing derogatory language.

                                   ***

     40. Mother has cursed at Father in front of [Child].

                                   ***

                        C. Mother’s Background

     44. Mother was born in New Jersey but spent time in Puerto Rico
     as a child.

     45. Mother’s mother resides in New Jersey.

     46. Most of Mother’s family continues to reside in Puerto Rico.

     47. Mother attended Cedar Crest College in Allentown,
     Pennsylvania[,] and has an associate’s degree in engineering
     and a bachelor’s degree in psychology.

     48. After graduating from Cedar Crest College in 2004, Mother
     continued to reside in the Lehigh Valley.

     49. Mother also enrolled at Lehigh Carbon Community College
     (“LCCC”) in Schnecksville, Pennsylvania[,] in their accounting
     and paralegal school but withdrew the first day of classes and
     has not completed courses at LCCC.

     50. In 2005, Mother married her now ex-husband.

     51. Mother and her ex-husband had one child, [V.D.].

                                    -6-
J-A14041-17



     52. After the birth of her first child, Mother worked part-time and
     cared for [V.D.].

     53. Mother and her ex-husband separated in 2009 and finalized
     their divorce in 2011.

     54. Mother had primary custody of [V.D.], but Mother’s ex-
     husband had significant periods of partial custody.

     55. Mother receives approximately $1,100.00 in monthly child
     support from her ex-husband.

     56. Mother lives in North Catasauqua in a home deeded to both
     herself and her ex-husband, but Mother has exclusive possession
     of the home, as per a property settlement agreement.

     57. According to her 2015 tax returns, Mother earned
     $1,760.00, including unemployment, and worked for two months
     in a temporary position.

     58. Mother currently works for a car dealership in an accounting
     position and earns approximately eleven or twelve dollars per
     hour.

     59. Mother testified to the following monthly expenses:

        a. $1,400.00 in mortgage payment;
        b. $440.00 car payment;
        c. $118.00 motorcycle payment;
        d. $620.00 childcare;
        e. $500.00 food; and
        f. Additional expenses for utilities, gas, medications, etc.

                                    ***

                         D. Father’s Background

     70. Father owns a home in Springfield, Massachusetts[,] and has
     owned and lived in said home since 2006.

     71. Father has no other children.




                                    -7-
J-A14041-17


     72. Father has worked for the Connecticut Department of
     Corrections for twelve years and currently works at the Enfield
     Correctional Institute in Enfield, Connecticut.

     73. Father earns approximately $69,000.00 per year.

     74. Father’s family, including his parents, siblings, and cousins,
     live in Springfield, Connecticut. [sic]

     75. Father’s parents have visited Pennsylvania to see [Child] and
     were in Pennsylvania in June 2016 to attend [Child’s] dance
     recital.

           E. Psychological Evaluation         and    Violence    Risk
           Assessment of Mother

     76. On April 29, 2016, the Honorable Jennifer R. Sletvold
     entered an Order requiring Mother to submit to a psychological
     evaluation and risk assessment.

     77. Frank M. Dattilio, Ph.D., ABPP (“Dr. Dattilio”), submitted his
     Psychological Evaluation and Violence Risk Assessment to this
     [c]ourt on September 12, 2016.

     78. Dr. Dattilio concluded that Mother is prone to poor impulse
     control, hostility, and some aggression, rendering her a low to
     moderate risk for aggressive behavior, but Dr. Dattilio also
     concluded that Mother is not a serious danger to herself or
     others.

                                   ***

                              F. Relocation

     86. Mother seeks relocation to Greensboro, North Carolina[,] for
     family, financial, and medical reasons.

     87. Mother does not have family in Pennsylvania but her cousin
     recently moved from Puerto Rico to North Carolina.

     88. [Mother’s] cousin’s wife, [R.C.], and her cousins’ [sic] child
     will also soon move from Puerto Rico to North Carolina.




                                   -8-
J-A14041-17


     89. Mother’s cousins will live approximately ten or fifteen
     minutes away from Greensboro, but at the Non-Jury Trial,
     Mother could not recall their address.

     90. Mother’s ex-husband has an aunt and uncle who live two
     hours from Greensboro[,] but it is unclear if they have a
     relationship with Mother.

     91. [(“S.”)], Mother’s step-father who testified by phone, lives in
     Puerto Rico and testified that he would visit once or twice each
     year if Mother moved to North Carolina.

     92. Mother has visited [S.] in Puerto Rico, and [S.] last visited
     Pennsylvania approximately three or more years ago.

     93. [S.], who has health concerns, cannot frequently travel to
     Pennsylvania because of the colder weather but would be able to
     travel to North Carolina with more frequency.

     94. [S.] is on social security and could stay for up to a month at
     a time during each visit.

     95. As a caretaker for his disabled adult brother, [S.] must bring
     his brother along to any visits to North Carolina.

     96. The length of [S.’s] visits would depend on the health of [S.]
     and his brother.

     97. Mother has not secured a job in North Carolina but
     represents that she can find a job there using the same
     employment agency she uses in Pennsylvania.

     98. Mother expects to make approximately fifteen or sixteen
     dollars per hour, slightly more than her Pennsylvania wage.

     99. Mother plans to work part-time at first before transitioning
     into a fulltime position.

     100. Mother also plans on continuing her education. Specifically,
     she intends on complet[ing] her paralegal and/or accounting
     degrees.

     101. Mother visited North Carolina multiple times within the past
     year and visited in May 2016 with [V.D.].

                                    -9-
J-A14041-17



     102. While visiting North Carolina, Mother explored the area,
     local schools, and housing.

     103. Mother found that the taxes and rent are cheaper in North
     Carolina than they are in Pennsylvania.

     104. The weather in North Carolina is also conducive to Mother’s
     ailments, such as back pain.

     105. Mother’s ex-husband owns a time share in Myrtle Beach,
     South Carolina[,] and [Mother] has been considering moving to
     North Carolina since her ex-husband purchased the time share in
     2007.

     106. Under a property settlement agreement with her ex-
     husband, Mother can use the time share property with her ex-
     husband’s permission.

     107. Mother proposes certain solutions to alleviate the burden
     Mother’s relocation may pose to Father:

        a. Father could relocate to a closer correctional facility or
        find cheaper housing.

        b. The drive from North Carolina to Massachusetts is
        approximately eleven hours, and Mother could help
        provide transportation but will not drive halfway.

        c. Father could have substantial periods of custody during
        the summers.

     108. Father opposes Mother’s Notice of Proposed Relocation for
     the following primary reasons:

        a. Mother’s proposed custody schedule does not coincide
        with his work schedule.

        b. Father and Father’s parents cannot afford to travel
        regularly to North Carolina, and therefore, they could no
        longer attend events such as dance recitals if [Child] is in
        North Carolina.

        c. It would hinder his relationship with [Child].

                                   - 10 -
J-A14041-17



Trial Court Opinion, 10/17/16, at 1-16.

       On November 8, 2016, Mother filed a motion for reconsideration of the

trial court’s October 17, 2016 order. On November 10, 2016, the trial court

denied Mother’s motion for reconsideration.        On November 16, 2016,

Mother, acting pro se, filed a timely notice of appeal.4 In an order entered

November 16, 2016, the trial court directed Mother to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b) within twenty-one days.      Mother filed her Pa.R.A.P.

1925(b) statement on December 2, 2016.5 See In re K.T.E.L., 983 A.2d

____________________________________________


4
   Nothing in our rules precludes Mother from filing both a motion for
reconsideration and a notice of appeal. It often is prudent for a litigant to
file both; if the trial court does not expressly grant the motion for
reconsideration within the thirty day appeal period, the litigant will lose the
right to appeal. Pa.R.A.P. 1701; Orfield v. Weindel, 52 A.3d 275, 277 (Pa.
Super. 2012).
5
  We further note that on November 23, 2016, Mother filed a “motion to
dismiss custody,” seeking to dismiss Father’s counter-petition for
modification of the custody order filed on July 11, 2016. In an order entered
December 13, 2016, the trial court denied Mother’s motion to dismiss.
Subsequently, Mother, acting pro se, filed an appeal, assigned Docket No.
543 EDA 2017, from the trial court’s order denying her motion to dismiss
Father’s counter-petition for custody modification. On February 15, 2017,
this Court sua sponte quashed the appeal at Docket No. 543, as taken from
an interlocutory order because the trial court indicated in its opinion that it
had scheduled a hearing on Father’s petition for custody/modification to
occur on March 13, 2017. Further, on February 17, 2017, we denied
Mother’s motion for reconsideration of our February 15, 2017 order, and
denied her other related motions, noting Mother’s dilatory conduct in
attempting to delay the custody hearing scheduled for March 13, 2017, and
prohibiting Mother from submitting any additional filings for relief without
(Footnote Continued Next Page)


                                          - 11 -
J-A14041-17


745, 747-748 (Pa. Super. 2009) (finding that the appellant’s failure to

simultaneously file a Rule 1925(b) Statement in a children’s fast track case

did not result in waiver of all issues for appeal where the appellant later filed

the Statement, and there was no allegation of prejudice from the late filing).

The trial court filed an opinion pursuant to Pa.R.A.P. 1925(a) on December

7, 2016.6

      On appeal, Mother presents the following issues:

      1. Did Father commit perjury or make false statements during
      one or all of the day [sic] of the Relocation hearing? [Issue 4 in
      Concise Statement]

      2. Whether there is substantial evidence that was not falsified by
      the Father that would warrant the [d]enying of Mother’s
      relocation? [Issue 6 in Concise Statement]

      3. Whether the fact that the Father choses [sic] to remain in
      Massachusetts and not relocate closer to the child in
      Pennsylvania, [sic] should count against him?

      4. Whether substantial evidence supports that the [c]ourt should
      have held less weight to Fathers [sic] counter [sic] for Denying
      Mother’s Relocation when he himself does not reside in
      Pennsylvania?

      5. Whether Mother provided a reasonable alternative to visitation
      with the minor child, who will be of school age soon, to Father
      for the continuance of a relationship?

      Sub Issues; [sic]
                       _______________________
(Footnote Continued)

prior permission from the trial court.           It bears repeating that the custody
matter is not presently before us.
6
  In an order entered December 22, 2016, Mother’s petition for leave to
proceed in forma pauperis was granted as to filing fees only.



                                           - 12 -
J-A14041-17



     6. IF [sic] Father committed perjury2 or false statements does
     should [sic] it be remanded for retrial?
           2
             On January 3, 2017 Mother filed a Motion for
           Contempt and Sanction against the Father,[sic] it
           was scheduled for a non-jury hearing for January
           13, 2017, and however [sic] Hon. Judge Murray
           DENIED the Motion on January 4, 2017.

     7. IF [sic] the Fathers [sic] lack of interest in relocating himself
     to co-parent more effectively then what weight or bearings upon
     the Court does it have when Mother must relocate due to the
     sale of her home[?]

     8. IF [sic] Father is violating Mother’s right to the pursuit of
     liberty and happiness for herself and the children, under the
     14th Amendment[?]

     9. If more weight should be given to the Mother who has always
     seen to the best interest of the child?

     10. Are there available realistic alternative arrangements for
     substitute partial custody or visitation and will such
     arrangements adequately foster an ongoing relationship between
     the child and the noncustodial parent?

     11. Did the trial [c]ourt err in not requiring Father to have a
     Forensic psychological evaluation based on his passed [sic]
     abuse of Mother?

     12. Is the trail [sic] [c]ourt granting “preferential treatment”3 to
     an [sic] Attorney Kollet that he formally rented space and
     treating Mother who is a Pro Se Litigant with unfavorably for
     challenging the Courts [sic] actions in all her Motions?
           3
             On January 3, 2017 Mother filed a Motion to Recuse
           Judge Samuel P. Murray and Attorney Catherine
           Lake Kollet after she had learned from a third party
           of a business relationship, sharing of an office[,] and
           on the record on January 4, 2017, Hon. Samuel
           Murray admitted that Kollet had been to his house at
           least on one occasion that he recalls.


                                    - 13 -
J-A14041-17


Mother’s Brief at 7-8 (footnotes in original).

       We first note that although Mother presented twelve issues, inclusive

of her “sub issues,” in her brief, we find that only issues one and two are

preserved because those are the only issues that Mother also set forth in her

concise statement.7 Hess v. Fox Rothschild, LLP, 925 A.2d 798, 803 (Pa.

Super. 2007) (“any issue not raised in an appellant’s Rule 1925(b)

statement will be deemed waived for purposes of appellate review.”).

       Moreover, although we recognize that Mother is proceeding pro se, this

does not protect her from a finding of waiver. It is well established that

       [w]hile this [C]ourt is willing to liberally construe materials filed
       by a pro se litigant, . . . [such litigant] is not entitled to any
       particular advantage because he lacks legal training. Further,
       any layperson choosing to represent himself in a legal
       proceeding must, to some reasonable extent, assume the risk
       that his lack of expertise and legal training will prove his
       undoing.

Rich v. Acrivos, 815 A.2d 1106, 1108 (Pa. Super. 2003) (internal citations

and quotation marks omitted).

       In her first issue, Mother argues that Father “commit[ted] perjury or

ma[d]e false statements during one or all of the day of the Relocation

hearing.” Mother’s Brief at 7. Despite raising this issue in her statement of

____________________________________________


7
  We further note that Mother’s brief is not divided into sections in support of
her various claims as required by Pa.R.A.P. 2119. We could also find waiver
of her first two claims on this basis. For purposes of judicial economy,
however, to the extent we are able to discern Mother’s arguments we shall
address them.



                                          - 14 -
J-A14041-17


questions presented, Mother fails to develop this claim in her brief.

“Arguments which are not appropriately developed are waived. Arguments

not appropriately developed include those where the party has failed to cite

any authority in support of a contention.” R.L.P. v. R.F.M., 110 A.3d 201,

208-209 (Pa. Super. 2015). Moreover, we note that as a reviewing Court,

we defer to the credibility determinations made by the trial court judge.

C.R.F. v. S.E.F., 45 A.3d 441, 443 (Pa. Super. 2012). Thus, Mother’s first

issue merits no relief.

        In her second issue, Mother appears to be arguing that the trial court

erred in denying her motion to relocate. Mother’s Brief at 7.8 Specifically,

Mother asserts that although the Child Custody Act, 23 Pa.C.S. §§ 5321-

5340, has altered the custody and relocation analyses, the Gruber9 case law

analysis remains, as well as the best-interests analysis in a custody

determination. Id. at 13-14. Accordingly, Mother maintains that the trial

court erred in not considering all of the Gruber analysis and relocation

factors. Id. at 14. Additionally, Mother argues that the trial court’s order

was not supported by substantial evidence concerning the “best interest” of

____________________________________________


8
  We note that Mother’s second issue as presented in her statement of
questions, while inartfully pled, when read in conjunction with the remainder
of her brief appears to present the argument that the trial court abused its
discretion in denying her petition to relocate. To this extent, we shall
address Mother’s second issue.
9
    Gruber v. Gruber, 583 A.2d 434, 439 (Pa. Super. 1990).



                                          - 15 -
J-A14041-17


Child. Id. at 18. Mother asserts that the factors weigh in her favor, and

that the court must heavily weigh the bond between Mother and Child

because Mother has been Child’s primary caregiver, and Mother chose to

keep Child despite Father’s initial position that Child be aborted. Id. at 18-

20.

      The relevant scope and standard of review are as follows:

                  The appellate court is not bound by the
           deductions or inferences made by the trial court from
           its findings of fact, nor must the reviewing court
           accept a finding that has no competent evidence to
           support it.... However, this broad scope of review
           does not vest in the reviewing court the duty or the
           privilege    of    making     its   own    independent
           determination.... Thus, an appellate court is
           empowered to determine whether the trial court’s
           incontrovertible factual findings support its factual
           conclusions, but it may not interfere with those
           conclusions unless they are unreasonable in view of
           the trial court’s factual findings; and thus, represent
           a gross abuse of discretion.

      R.M.G., Jr. v. F.M.G., 986 A.2d 1234, 1237 (Pa.Super.2009)
      (quoting   Bovard    v.   Baker,  775    A.2d   835,   838
      (Pa.Super.2001)). Moreover,

           On issues of credibility and weight of the evidence,
           we defer to the findings of the trial court who has
           had the opportunity to observe the proceedings and
           demeanor of the witnesses.

           The parties cannot dictate the amount of weight the
           trial court places on evidence.         Rather, the
           paramount concern of the trial court is the best
           interest of the child.     Appellate interference is
           unwarranted if the trial court’s consideration of the
           best interest of the child was careful and thorough,
           and we are unable to find any abuse of discretion.


                                    - 16 -
J-A14041-17


      R.M.G., Jr., supra at 1237 (internal citations omitted). The test
      is whether the evidence of record supports the trial court’s
      conclusions.    Ketterer v. Seifert, 902 A.2d 533, 539
      (Pa.Super.2006).

A.V. v. S.T., 87 A.3d 818, 820 (Pa. Super. 2014).

      Where a request for relocation of a parent and the subject child is

involved, the trial court must consider the following ten relocation factors set

forth within Section 5337(h) of the Act:

      (h) Relocation factors.--In determining whether to grant a
      proposed relocation, the court shall consider the following
      factors, giving weighted consideration to those factors which
      affect the safety of the child:

         (1) The nature, quality, extent of involvement and
         duration of the child’s relationship with the party
         proposing to relocate and with the nonrelocating party,
         siblings and other significant persons in the child’s life.

         (2) The age, developmental stage, needs of the child and
         the likely impact the relocation will have on the child’s
         physical, educational and emotional development, taking
         into consideration any special needs of the child.

         (3) The feasibility of preserving the relationship between
         the nonrelocating party and the child through suitable
         custody arrangements, considering the logistics and
         financial circumstances of the parties.

         (4) The child’s preference, taking into consideration the
         age and maturity of the child.

         (5) Whether there is an established pattern of conduct of
         either party to promote or thwart the relationship of the
         child and the other party.

         (6) Whether the relocation will enhance the general
         quality of life for the party seeking the relocation,
         including, but not limited to, financial or emotional benefit
         or educational opportunity.

                                     - 17 -
J-A14041-17



         (7) Whether the relocation will enhance the general
         quality of life for the child, including, but not limited to,
         financial or emotional benefit or educational opportunity.

         (8) The reasons and motivation of each party for seeking
         or opposing the relocation.

         (9) The present and past abuse committed by a party or
         member of the party’s household and whether there is a
         continued risk of harm to the child or an abused party.

         (10) Any other factor affecting the best interest of the
         child.

23 Pa.C.S. § 5337(h).    See E.D. v. M.P., 33 A.3d 73, 81-82 (Pa. Super.

2011) (“Section 5337(h) mandates that the trial court shall consider all of

the factors listed therein, giving weighted consideration to those factors

affecting the safety of the child”) (emphasis in original). See also D.K. v.

S.P.K., 102 A.3d 467, 477-478 (Pa. Super. 2014) (holding that trial court is

to consider the Section 5337(h) factors where a parent is seeking permission

to relocate with child). Additionally, Section 5337(i) provides that the “party

proposing the relocation has the burden of establishing that the relocation

will serve the best interest of the child as shown under the factors set forth

in subsection (h),” and that each party “has the burden of establishing the

integrity of that party’s motives in either seeking relocation or seeking to

prevent the relocation.” 23 Pa.C.S. § 5337(i).

      We first note that Mother’s argument that the trial court erred in failing

to use the Gruber analysis is without merit.         This Court has held the

following with regard to the previously used Gruber analysis:

                                    - 18 -
J-A14041-17


       Under prior practice, trial courts considered relocation requests
       based upon the three-factor test set forth in Gruber v. Gruber,
       400 Pa.Super. 174, 583 A.2d 434, 439 (1990). Under the Child
       Custody Act, however, trial courts must consider the ten factors
       listed in subsection 5337(h). In particular, while the Gruber
       test required consideration generally of the “potential
       advantages of the proposed move and the likelihood that the
       move would substantially improve the quality of life for the
       custodial parent and the children,” Gruber, 583 A.2d at 439,
       subsection 5337(h) sets forth a number of specific factors
       intended to isolate and focus this important inquiry.

E.D., 33 A.3d at 79. Because Mother’s petition for relocation was filed after

January 24, 2011, the Child Custody Act applies.10        Accordingly, the trial

court properly applied the relocation factors under the Child Custody Act

pursuant to 23 Pa.C.S. § 5337(h).

       The trial court addressed the ten relocation factors, as follows.

              A. Relocation Factors

       (1) The nature, quality, extent of involvement and
       duration of the child’s relationship with the party
       proposing to relocate and with the nonrelocating party,
       siblings and other significant persons in the child’s life.

             Both parties have substantial roles in [Child’s] life.
       Although [Child] has primarily lived with Mother since birth,
       Father consistently exercises his periods of partial custody and
       sees [Child] approximately every other week for about three
       days at a time. Father also has visited Pennsylvania to attend
       [Child’s] events, such as dance recitals and birthday parties.

            [Child] also has a half-sister, [V.D.], who currently resides
       with Mother’s ex-husband in Pennsylvania. [Child] and [V.D.]
____________________________________________


10
   See E.D., 33 A.3d at 78-79 (explaining that the Child Custody Act applies
to all matters relating to child custody, including relocation, after the Act’s
effective date of January 24, 2011.).



                                          - 19 -
J-A14041-17


     have a healthy sibling relationship, and for most of [Child’s] life,
     [V.D.] also resided in Mother’s home. It is unclear whether
     [V.D.] could relocate with Mother given that [V.D.’s] father also
     lives in Pennsylvania and currently holds primary custody of
     [V.D.]. Most of Mother’s family reside in Puerto Rico, and
     although [Child] has visited Puerto Rico, she clearly sees those
     family members with less frequency.

           Father’s extended family, including his parents, aunts and
     uncles, and cousins, all live close to Father’s home in
     Massachusetts. When Father exercises his partial custody with
     [Child] in Massachusetts, [Child] frequently sees Father’s
     extended family.     On multiple occasions, [Child’s] paternal
     grandparents have traveled to Pennsylvania to see [Child].

           Accordingly, we find that this factor favors both parties for
     their consistent support of [Child]; however, as this factor
     relates to extended family members, we find that it favors
     Father.

     (2) The age, developmental stage, needs of the child and
     the likely impact the relocation will have on the child’s
     physical, educational and emotional development, taking
     into consideration any special needs of the child.

            [Child] is only three years old, and thus, she has not yet
     started kindergarten. Further, the parties report no special
     needs of [Child]. Given her young age, [Child] could likely
     relocate without great impact.       However, because Mother’s
     proposed relocation would mean [Child] would likely have less
     contact with Father, this effect will likely negatively impact
     [Child’s] emotional development. For this reason, this factor
     slightly favors Father.

     (3) The feasibility of preserving the relationship between
     the nonrelocating party and the child through suitable
     custody arrangements, considering the logistics and
     financial circumstances of the parties.

           If Mother’s request to relocate were granted, [Child] would
     live approximately eleven hours from Father.           While Father
     presently lives four hours from [Child], he is still able to see her
     with frequency and for a few days at a time. It is plainly not
     feasible that Father’s relationship with [Child] and a suitable

                                    - 20 -
J-A14041-17


     custodial arrangement could be preserved if Mother were to
     relocate with [Child].

            We base our conclusion on a number of Father’s
     representations. The financial burden on Father would greatly
     increase, and he and his family could not make short trips to see
     [Child] for birthdays and dance recitals. Because the distance
     between the parties would more than double, much of Father’s
     visitation would be spent driving even if Father exercised his
     visitation out of a hotel in North Carolina.

           Further, Mother proposes many suggestions to help make
     relocation more feasible for Father, but this Court finds these
     proposals unrealistic. First, Mother suggests that Father find
     new employment at a closer correctional facility. The proposition
     that Father could move closer to Mother undermines Mother’s
     credibility in making her request to relocate.

            Second, Mother suggests that Father find cheaper housing
     to, presumably, have more resources to travel to North Carolina.
     Expecting that Father also move to make Mother’s proposed
     relocation more convenient is impractical. This Court does not
     anticipate that Father would sell his home of more than ten
     years and move to a different state because of Mother’s request
     to relocate.

            Third, Mother plans to help in the transportation.
     However, Mother testified that she could drive three and a half
     to five hours, less than half of the eleven[-]hour drive to
     Massachusetts. Further, the parties are currently four hours
     away by car, but Mother has been inflexible and unreliable in
     assisting Father with transportation. Notably, during the course
     of the Non-Jury Trial, Mother agreed to help Father transport the
     [c]hild to Massachusetts for his next period of partial custody.
     On the record, the parties agreed on a location for the exchange
     with Mother’s pick up and drop off point closer to home than
     Father’s. On the date of the exchange, Mother sent her “driver,”
     a twenty-year-old stranger[,] to Father and [Child], and claimed
     that she could not bring [Child] to the exchange point because of
     work.     This [c]ourt has no confidence that Mother could
     consistently help transport [Child] when the parties live farther
     apart.




                                  - 21 -
J-A14041-17


             Fourth, although Mother proposed that Father have more
     extensive periods of custody during [Child’s] summers, visitation
     during what will soon be [Child’s] school year is unworkable
     given Father’s work schedule. For example, Father’s schedule
     typically allows three days off after working multiple longs shifts
     in a row. At the Non-Jury Trial, Mother proposed that[,] during
     those three days off, Father could travel to North Carolina and
     spend his visitation in North Carolina. Effectively, Father would
     spend one or more of those three days traveling and would have
     little time left to spend with [Child]. Thus, we find this factor
     weighs in favor of Father.

     (4) The child’s preference, taking into consideration the
     age and maturity of the child.

           This factor is inapplicable for a variety of reasons, namely:
     [Child] is three years old; did not testify at trial; and no evidence
     was presented at trial that would suggest that [Child] has a
     mature preference.

     (5) Whether there is an established pattern of conduct of
     either party to promote or thwart the relationship of the
     child and the other party.

            On numerous occasions, Mother used inappropriate
     language to Father in the presence of [Child], contacted his work
     and family and criticized Father’s ability to parent [Child], and
     interfered with Father’s custodial time with [Child]. We do not
     find that Father engaged in this type of behavior. To the
     contrary, Father has allowed Mother more custodial time so that
     [Child] could do activities with [V.D.] and has displayed
     considerable patience. Therefore, we find this factor weighs in
     favor of Father.

     (6) Whether the relocation will enhance the general
     quality of life for the party seeking the relocation,
     including, but not limited to, financial or emotional benefit
     or educational opportunity.

            It is unclear whether Mother’s general quality of life will be
     enhanced with her relocation to North Carolina. Although her
     goal is to work as a paralegal, this type of position likely requires
     an associate’s degree or other schooling, and Mother has not yet
     started such a program. Mother reports that she plans to earn

                                    - 22 -
J-A14041-17


     approximately three to four more dollars per hour in North
     Carolina; however, Mother plans on working part-time before
     transitioning into full-time employment. Moreover, Mother owns
     a home in Pennsylvania, but upon moving to North Carolina, she
     plans to share a house or apartment with her cousins.

     Further, Mother’s main financial issue in Pennsylvania is
     affordable childcare. In North Carolina, Mother plans on using
     her cousins for childcare. However, only one of Mother’s cousins
     lives in North Carolina, as of the Non-Jury Trial. Mother’s cousin,
     [R.C.] and her child are not yet in North Carolina. Therefore,
     even if [R.C.] could provide childcare for [Child] in the future,
     she does not yet live in North Carolina. Similarly, Mother’s step-
     father, [S.], might be able to provide intermittent childcare when
     he visits, but he resides in Puerto Rico. These visits depend on
     his and his brother’s health, and [S.] will be accompanied by his
     brother, who also requires [S.’s] attention. However slight,
     these additional childcare resources will likely ease Mother’s
     childcare costs.

           Mother also contends that her proposed relocation is based
     upon medical reasons. Specifically, Mother maintains that North
     Carolina’s warmer weather is more conducive for her ailments,
     including back pain. Mother’s evidence relating to this factor
     was of such a low degree, [sic] that we find this factor favors
     Father.

     (7) Whether the relocation will enhance the general
     quality of life for the child, including, but not limited to,
     financial or emotional benefit or educational opportunity.

            We also consider whether relocation will enhance [Child’s]
     quality of life, and we find that it will not. Having Father eleven
     hours away from [Child] will not likely enhance her general
     quality of life. Here, both parties have been active in [Child’s]
     life. Although Father might be able to continue regular visits
     with [Child] for a year or two, once [Child] begins kindergarten,
     Father’s ability to see [Child] when he has off from work will
     significantly decrease. Thus, this factor also weighs in favor of
     Father.

     (8) The reasons and motivation of each party for seeking
     or opposing the relocation.


                                   - 23 -
J-A14041-17


           Mother seeks relocation for three primary reasons: (1)
     familial, (2) financial, and (3) medical.     Father opposes
     relocation because he contends Mother’s proposed custody
     schedule is not feasible; relocation would hinder his and his
     family’s relationship with [Child]; and he cannot afford to
     regularly travel to North Carolina.

            We rely on our discussion of factors three and six above.
     Although both parties present legitimate arguments, we find
     Father’s more powerful. That is, Mother’s proposed relocation is
     heavily reliant on [R.C.] and her child moving to North Carolina
     to provide free childcare for [Child], but they do not yet live in
     North Carolina.     To the contrary, Father opposes relocation
     because if [Child] lives in North Carolina, he will have
     substantially less periods of custody with [Child] and cannot
     afford regular travel to North Carolina. Therefore, we find that
     this favor weighs in favor of Father.

     (9) The present and past abuse committed by a party or
     member of the party’s household and whether there is a
     continued risk of harm to the child or an abused party.

           Mother’s ex-husband and [V.D.] have an active PFA
     against Mother, and Mother’s parenting of [V.D.] was the subject
     of a CYF investigation. The CYF investigation concluded that
     Mother emotionally abused [V.D.].        Although there are no
     allegations regarding Mother’s treatment of [Child], CYF
     assessed a moderate risk level for [Child] to continue to live in
     the home. This assessment was based upon Mother’s use of
     inappropriate caregivers, namely [V.D.].

            In assessing Mother’s risk for aggressive behavior, Dr.
     Dattillo provided that Mother is a low to moderate risk and
     discussed [V.D.’s] allegations of both emotional and physical
     abuse against Mother. In light of the CYF investigation and Dr.
     Dattilio’s findings, we find this factor favors Father.

     (10) Any other factor affecting the best interest of the
     child.

     We rely on our analysis provided in the preceding nine factors of
     our relocation analysis above.

           B. Balancing of the Relocation Factors

                                   - 24 -
J-A14041-17



            Based on our analysis of the relocation factors, we find
      that the relocation factors support denying Mother’s Notice of
      Proposed Relocation. Father’s consistent and significant role in
      the Child’s life strongly outweighs Mother’s reasons for
      relocation.  Although Mother points to ostensibly legitimate
      reasons for relocation, these reasons do not support granting
      Mother’s request to relocate.

             First, Mother hopes to utilize her familial resources in
      North Carolina to help reduce her monthly childcare costs, but
      Mother’s main familial resources- [R.C.] and [S.] - do not reside
      in North Carolina. Second, although Mother reports that she will
      earn more per hour in North Carolina, Mother also plans to work
      part-time before transitioning into a full-time occupation. In
      effect, Mother will earn less income. Further, Mother’s goal is to
      work at a paralegal but lacks the education for such a position.
      Third, Mother’s vague representation that North Carolina
      weather will help her medical ailments is unsubstantiated and
      surely does not warrant such a drastic relocation. Fourth, the
      parties already live approximately four driving hours away from
      each other, and to grant Mother’s request would be to more than
      double the distance between the parties. In light of these
      shortfalls in Mother’s argument for relocation as well as our
      above analysis of each of the relocation factors, we deny
      Mother’s Notice of Proposed Relocation.

Trial Court Opinion, 10/17/16, at 18-26.

      After review of the record, we conclude that the trial court’s

determination regarding the relocation factors was supported by the

evidence.   The evidence reflects that Mother’s proposed relocation would

impose significant burdens on Father and would substantially interfere with

his ability to continue his relationship with Child.   Father currently travels

approximately four hours to see Child approximately twice a month for three

days at a time, for which his work schedule allows. N.T., 7/13/16, at 44,

126, 129. If Mother were permitted to move to North Carolina, Father would

                                    - 25 -
J-A14041-17


have to travel up to eleven hours to see Child and, as a result, would not

have as much time to spend with Child.           Id. at 112, 120, 157-162.

Moreover, despite testifying about her optimistic goals for improvements in

her life, Mother failed to establish that the quality of life for her or Child

would be improved in North Carolina. Mother did not have a job arranged in

North Carolina, N.T., 7/13/16, at 57-60, 94, 113, she stated that she

intended to earn a paralegal degree but was not enrolled in any program, id.

at 61, 92, 109-110, 113, and her statements regarding support from family

in North Carolina were vague and unsubstantiated.       Id. at 63-67, 83-85,

117-118; N.T., 8/15/16, at 22-27.     Thus, after careful review, we find no

error or abuse of discretion on the part of the trial court in denying Mother’s

petition for relocation. The trial court’s conclusions are not unreasonable as

shown by the evidence of record. A.V., 87 A.3d at 820.

      As noted, Mother also argues that the trial court erred when it did not

conduct a “best-interests analysis in a custody determination.”         Mother’s

Brief at 14. The trial court stated, “[b]ecause we deny Mother’s Notice of

Proposed Relocation, we do not need to assess the sixteen custody factors,

as codified by the Child Custody Act, 23 Pa.C.S. § 5328.”          Trial Court

Opinion, 10/17/16, at 17. We find no error on the trial court’s part.

      As this Court explained in M.O. v. J.T.R., 85 A.3d 1058 (Pa. Super.

2014):

            The plain language of Section 5328(a) requires that the
      sixteen enumerated factors be considered when the court is

                                    - 26 -
J-A14041-17


     determining a child’s best interest for the purpose of making an
     award of custody. By contrast, while the court must consider
     the child’s best interest when modifying a custody order, the
     modification provision does not refer to the sixteen factors of
     Section 5328. The cases in which we have applied Section
     5328(a) have involved the award of custody as defined by
     Section 5323(a) or have involved a modification that also
     entailed a change to an award of custody.

           Following the hearing in this case, the trial court made no
     award of custody. The court was not deciding physical or legal
     custody, nor even changing the amount of custodial time that
     either party had with the Children. Rather, the trial court
     addressed a subsidiary issue: . . . While the court’s ruling
     modified its prior order, it did not change the underlying award
     of custody. Therefore, under the facts of this case, Section
     5328(a) was not implicated directly.

           Because the trial court did not make an award of custody,
     but merely modified a discrete custody-related issue, it was not
     bound to address the sixteen statutory factors in determining the
     Children’s best interest.

M.O., 85 A.3d at 1062–1063 (citations and footnotes omitted) (emphasis

added).

     In a subsequent case, the Superior Court further explained:

            A reading of the § 5328(a) factors further supports our
     interpretation that all these factors only must be considered
     when a “form of custody” is ordered. Most of the § 5328(a)
     factors are better suited to addressing the larger issue of the
     form of custody to be awarded, rather than considerations
     beneficial to resolving discrete and ancillary disputes relating to
     custody. In the latter, the considerations that could affect a trial
     court’s decision are myriad. Thus, it makes little sense for a trial
     court to analyze each of the sixteen 5328(a) factors when
     arbitrating, for example, a dispute over a custody exchange
     location; which youth sports the children should play; or whether
     a parent should be required to have children’s toys, beds, or
     other things in his or her house. Rather, when read as a
     whole, it is apparent that the § 5328(a) factors were
     designed to guide the best-interest analysis when a trial

                                    - 27 -
J-A14041-17


      court is ordering which party has the right to a form of
      custody.

S.W.D. v. S.A.R., 96 A.3d 396, 403 (Pa. Super. 2014) (footnote omitted)

(original emphasis omitted) (emphasis added).

      Here, the order denying Mother’s petition to relocate did not impact

the custody arrangement between Mother and Father. Accordingly, the trial

court was not required to perform an analysis of those factors.     M.O., 85

A.3d 1062-1063; S.W.D., 96 A.3d 403.

      Moreover, Father filed a separate petition for modification of custody

on July 11, 2016.     As indicated above, separate hearings were scheduled

and conducted on that petition.        Thus, the modification of custody

proceedings were not before the trial court in this matter and therefore, the

trial court was not required to consider the best interest custody factors

under section 5328(a).

      In sum, our review of the record in this matter supports the trial

court’s factual findings and conclusions of law.   Accordingly, we affirm the

order of the trial court.

      Order affirmed.




                                   - 28 -
J-A14041-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/1/2017




                          - 29 -